Citation Nr: 1232168	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  00-18 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for multiple retained metal fragments and a history of low back pain and arthritis (claimed as residuals of a gunshot wound of the abdomen).  

2.  Entitlement to a total disability evaluation based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty service from June 1969 to June 1971.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Montgomery, Alabama.  By means of a February 2000 rating decision, the Veteran's claim of entitlement to an increased rating was denied.  Thereafter, in a March 2001 rating decision, the Veteran's disability rating was increased to 40 percent, effective May 28, 1999.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  In a May 2011 rating decision, the Veteran's claim of entitlement to TDIU was denied.

In October 2000, the Veteran testified before a Decision Review Officer at the Montgomery RO.  In July 2012, the Veteran testified before the undersigned Veterans Law Judge during a Board video conference hearing.  Transcripts of the hearings have been associated with the Veteran's claims folder. 

The Board has previously considered these claims.  In a February 2003 decision, the Board denied the Veteran's increased rating claim on the merits.  The Veteran subsequently appealed the Board decision to the Unites States Court of Appeals for Veterans Claims ("Court").  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the Board decision.  In a March 2003 Order, the Court granted the parties' Joint Motion, vacated the Board decision, and remanded the case to the Board for compliance with the directives specified by the Court.  

Following the Court's Order, the case was remanded by the Board for additional development in November 2003, July 2005, November 2006 and September 2011.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected multiple retained metal fragments and a history of low back pain and arthritis is of greater severity than the current disability evaluation contemplates.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In addition, the United States Court of Appeals for Veterans Claims ("Court") has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2011); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  

Review of the March 2011 VA examination report reveals an inconsistent statement by the examiner.  First, the Board notes that, when discussing the effect of Veteran's disability on his usual occupation, the examiner wrote that he "[c]annot perform any work involving prolong [sic] sitting/sitting or excessive walking, lifting, and bending."  In his conclusion, however, the examiner opined only that the Veteran could "participate in sedentary ... and physical employment which does not involve prolong [sic] standing and excessive walking."  Despite his earlier assessment in the same examination report that the Veteran could not perform any work involving prolonged sitting, the examiner seemed to provide an opinion clearly suggesting that the Veteran is capable of all sedentary work, including and regardless of the amount of sitting involved.  

In this respect, the Court has held that medical opinions must be supported by clinical findings in the record, and bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (citing Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007)).

Moreover, during the July 2012 Board video conference hearing, the Veteran testified under oath that he stopped working in his previous occupation as a veterans' counselor because it was too painful for him to sit for as little as one (1) hour at a time.  He further testified that, although he has a undergraduate degree in business and finance, the only work he has ever performed has been counseling.  He added that, although he has applied for other jobs, he has consistently been rejected because he was told by prospective employers that their liability insurance would not cover him due to his service-connected disability.  In this regard, the Board notes that review of the examination report contains no evidence that the examiner was either aware of this information, or took it into consideration when providing his opinion that the examiner could perform sedentary work.  

Accordingly, the Board finds that a new VA examination is necessary to allow a VA examiner to consider the Veteran's claim in light of his personal statements and to obtain an opinion regarding his unemployability and the effect of his service-connected disabilities on his employability.  The Veteran should also be afforded an opportunity to present additional evidence (in the form of letters or statements from prospective employers) that could be pertinent to his claim.  

In addition, the Board observes that the Court has recently held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, supra at 38; see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation ("SMC") under 38 U.S.C.A. § 1114.  See Bradley at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim.").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  Id; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition:  (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s) ; 38 C.F.R. 
§ 3.350(i).

Here, service connection is currently in effect for PTSD rated at 100 percent. Service connection is also in effect for multiple retained metal fragments and a history of low back pain and arthritis, currently rated at 40 percent.  The combined rating for all of his service-connected disabilities other than PTSD is 80 percent.  

In this case, review of the February 2012 Supplemental Statement of the Case ("SSOC") demonstrates that, contrary to the Court's holding in Bradley, the RO denied the Veteran's TDIU claim on the basis that, because he is receiving a 100 percent schedular rating for posttraumatic stress disorder ("PTSD"), the issue of entitlement to TDIU is moot.  Accordingly, while the case is in remand status, the RO/AMC must consider and adjudicate the issue of entitlement to SMC.  

Finally, the Board notes that the issue of entitlement to a rating in excess of 40 percent for multiple retained metal fragments and a history of low back pain and arthritis is inextricably intertwined with the issue of entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matters with regard to that issue has been resolved.

Accordingly, the case is REMANDED for the following action:

1.  The RO should invite the Veteran to submit medical records and/or statements and any other lay or medical documents showing evidence of his unemployability (including written statements from prospective employers regarding their refusal to hire him based on his service-connected disability(ies)).  The Veteran should be given a reasonable period of time to respond.  Any negative response should be in writing and associated with the claims file. 

2.  After completion of the aforementioned development, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the effect of all of the Veteran's service-connected disabilities (except his service-connected PTSD) on his employability.  Any necessary specialty examination or consultation should be obtained.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure and maintain substantially gainful employment solely as a result of his multiple retained metal fragments and a history of low back pain and arthritis (or a combination of this disability and his other service-connected disabilities).  The examiner is specifically asked to opine as to whether, based on his service-connected low back disability, the Veteran is unable to perform substantially gainful employment in a sedentary occupation that requires even moderate periods of sustained sitting.  

The examination report must include a complete rationale for all opinions and conclusions expressed.

3.  Thereafter, the RO/AMC must readjudicate the issues on appeal, to include the issue of entitlement to SMC.  

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


